DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 have been considered by the examiner and been placed of record in the file.

Applicant's Information Disclosure Statement filed on 07/01/2020, after the first office action, has been received, and entered into the record.  
However, it is impractical for the Examiner to review the more than 150 references which have been cited in this IDS. By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited reference, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir.1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972). 
Given the large number of references cited on the IDS, the Examiner respectfully requests the cooperation of the Applicant in providing a concise explanation of relevance, such as the pertinent paragraphs, columns and line numbers, or drawings, which have caused each corresponding item to be listed on the IDS, since such action will insure that information pertinent to the validity of any issued patent will not be overlooked.

Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saft et al. (US 20190244048 A1) in view of Hofmann (WO 2013079098 A1).

Claim 1. Saft et al. disclose an image processing system (FIG. 1 and 2) comprising: 
an input configured to receive a captured image (read as …a scanned image of an evidence, such as a receipt, is received [0031]) that contains: 
(a) a region of interest (ROI) (read as the system is configured for segmenting a scanned image of a receipt received by the system into a plurality of regions of interest (ROIs) [0016]) including a plurality of characters (read as a scanned image of an evidence, such as a receipt, is received [0033]) to be autonomously recognized as text (read as The ROIs may include textual elements such as amounts, date of transaction, type of product or service, visual elements such as logos, QR and barcodes, and the like [0032]) and included in an output of an optical character recognition (OCR) system (read as the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]), and (b) non- ROI content to be excluded from the OCR system output (read as the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]. This statement indicates that non-ROI are not analyzed by an OCR.); 
a region of interest (ROI) preprocessing engine operatively coupled to the input to perform autonomous processing of the captured image (read as the scanned image is segmented into a plurality of regions of interest (ROIs) [0032]), and configured to detect and locate the ROI in the captured image (read as the scanned image is segmented into a plurality of regions of interest (ROIs) [0032]), and to determine a boundary of the ROI (read as the scanned image is segmented into a plurality of regions of interest (ROIs) [0032]. The region of interests must include boundaries.), wherein the autonomous processing includes: 
a transformation of the captured image to a first feature descriptor representation (FDR) of the captured image; and 
comparison between the first FDR and at least one ROI template (read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]) that includes at least a second FDR of a representative ROI image; 
wherein the autonomous processing produces an output to be provided to an OCR engine to perform autonomous OCR processing of the ROI while ignoring the non-ROI content based on the determined boundary of the ROI (read as each of the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]).
Saft et al. do not explicitly disclose using: feature descriptor representation (FDR) of the captured image.
However, in the related field of endeavor Hofmann discloses: A feature descriptor is a representation of certain structures (e.g., points an/or edges) in an image frame that enables the process of object recognition (e.g. matching extracted features with reference features) to occur in an efficient manner (Page 22 lines 2-7). The idea, of using feature descriptors to analyze an image, is clearly disclosed by Hofmann.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Saft et al. with the teaching of Hofmann in order to recognize objects (e.g. matching extracted features with reference features) in an efficient manner (Hofmann (Page 22 line 7)).

Claim 2. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the non-ROI content includes text (Saft et al.: read as The ROIs may include textual elements such as amounts, date of transaction, type of product or service, visual elements such as logos, QR and barcodes, and the like [0032]. ROI might or might not only text, same is true for non-ROI.).

Claim 3. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the autonomous processing further includes rescaling of the captured image prior to the transformation (Hofmann: read as Various known feature descriptor formats, including SIFT (Scale-invariant feature transform) , SURF (Speeded Up Robust Features), HIP (Histogrammed Intensity Patches), BRIEF (Binary Robust Independent Elementary Features), ORB (Oriented-BRIEF) , Shape Context, etc., may be used (Page 22 lines 7-10)).

Claim 4. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the transformation of the captured image includes a histogram of oriented gradients (HOG) transform (Hofmann: read as Features may be extracted using algorithms such as … Histogram of Oriented Gradients (HOG) (Page 22 line 9)).

Claim 8. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the at least one ROI template includes a plurality ROI templates respectively corresponding to a plurality of different representative ROI images (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]).

Claim 13. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
further comprising: 
a training engine operatively coupled to the ROI preprocessing engine, and configured to generate and provide the at least one ROI template for use by the ROI preprocessing engine (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]).

Claim 14. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the training engine is further configured to autonomously determine a need for generation of an additional ROI template (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]).

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saft et al. (US 20190244048 A1) in view of Liao et al. ( (CN 109726725 A) English translation).

Claim 15. Saft et al. disclose a machine-implemented method for processing images (FIG. 3-5), the method comprising: 
receiving a captured image (read as …a scanned image of an evidence, such as a receipt, is received [0031]) that contains: 
(a) a region of interest (ROI) (read as the system is configured for segmenting a scanned image of a receipt received by the system into a plurality of regions of interest (ROIs) [0016]) including a plurality of characters to be autonomously recognized as text (read as The ROIs may include textual elements such as amounts, date of transaction, type of product or service, visual elements such as logos, QR and barcodes, and the like [0032]) and included in an output of an optical character recognition (OCR) system (read as the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]), and (b) non-ROI content to be excluded from the OCR system output (read as the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]. This statement indicates that non-ROI are not analyzed by an OCR.); 
autonomously processing the captured image to detect and locate the ROI in the captured image (read as the system is configured for segmenting a scanned image of a receipt received by the system into a plurality of regions of interest (ROIs) [0016]), and to determine a boundary of the ROI (read as the scanned image is segmented into a plurality of regions of interest (ROIs) [0032]. The region of interests must include boundaries.), wherein the processing includes: 
performing a transformation of the captured image to a first feature descriptor representation (FDR) of the captured image; and 
performing comparison between the first FDR and at least one ROI template (read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]) that includes at least a second FDR of a representative ROI image; 
wherein the processing produces an output to be provided to an OCR engine to perform autonomous OCR processing of the ROI while ignoring the non-ROI content based on the determined boundary of the ROI (read as each of the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]).
Saft et al. do not explicitly disclose using multiple feature descriptors.
However, in the related field of endeavor Liao et al. disclose: extracting image feature descriptors from multiple angles (English translation). The idea of, generating feature descriptors from different angles, is clearly disclosed by Liao et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Saft et al. with the teaching of Liao et al. in order to comprehensively understand the image information (Liao et al. (English translation)).

Claim 16. The method of claim 15, the combination of Saft et al. and Liao et al. wherein the at least one ROI template includes a plurality ROI templates respectively corresponding to a plurality of different representative ROI images (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]).

Claim 19. The method of claim 15, the combination of Saft et al. and Liao et al. teaches,
further comprising: generating the at least one ROI template for use by the ROI preprocessing engine images (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]).

Claim 20. Saft et al. disclose at least one non-transitory machine-readable medium containing instructions (read as the memory 215 is configured to store software. Software shall be construed broadly to mean any type of instructions [0025]) for processing images, wherein the instructions when executed on a computing system (read as The instructions, when executed by the one or more processors, cause the processing circuitry 210 to perform the various processes described herein. Specifically, the instructions, when executed, cause the processing circuitry 210 to analyze evidence documents, such as receipts received from an evidence scanner [0025]), cause the computing system to: 
receive a captured image (read as …a scanned image of an evidence, such as a receipt, is received [0031]) that contains: 
(a) a region of interest (ROI) (read as the system is configured for segmenting a scanned image of a receipt received by the system into a plurality of regions of interest (ROIs) [0016]) including a plurality of characters to be autonomously recognized as text (read as The ROIs may include textual elements such as amounts, date of transaction, type of product or service, visual elements such as logos, QR and barcodes, and the like [0032]) and included in an output of an optical character recognition (OCR) system (read as each of the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]), and (b) non-ROI content to be excluded from the OCR system output; 
perform autonomously processing of the captured image to detect and locate the ROI (read as the system is configured for segmenting a scanned image of a receipt received by the system into a plurality of regions of interest (ROIs) [0016]) in the captured image, and to determine a boundary of the ROI (read as the scanned image is segmented into a plurality of regions of interest (ROIs) [0032]. The region of interests must include boundaries.), wherein the processing includes: 
performing a transformation of the captured image to a first feature descriptor representation (FDR) of the captured image; and 
performing comparison between the first FDR and at least one ROI template that includes at least a second FDR of a representative ROI image; 
wherein the processing produces an output to be provided to an OCR engine to perform autonomous OCR processing of the ROI while ignoring the non-ROI content based on the determined boundary of the ROI (read as each of the plurality of ROIs is analyzed using, for example, one or more OCR techniques, to identify the content and position of the ROI. Identifying the content may include using OCR to identify characters and words within the image [0033]).
Saft et al. do not explicitly disclose using multiple feature descriptors.
However, in the related field of endeavor Liao et al. disclose: extracting image feature descriptors from multiple angles (English translation). The idea of, generating feature descriptors from different angles, is clearly disclosed by Liao et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Saft et al. with the teaching of Liao et al. in order to comprehensively understand the image information (Liao et al. (English translation)).


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Saft et al. (US 20190244048 A1) and Hofmann (WO 2013079098 A1) in view of Kim et al. (CN 104933730 A) English Translation.

Claim 5. The image processing system of claim 1, the combination of Saft et al. and Hofmann does not explicitly disclose,
wherein the comparison includes a sliding-window comparison computation.
However, in the related field of endeavor Kim et al. disclose: the vision processor is configured to region of interest from the at least one image frame selecting the sliding window… sliding window can be across the entire region of interest of the first image frame before the presence of the human detected in the subsequent image frame (English Translation). The idea, of using sliding-window calculation to detect object in an image, is clearly disclosed by Kim et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Saft et al. and Hofmann with the teaching of Kim et al. in order to detect posture of a person in addition to detecting the presence of a person in an image frame. posture may include standing, walking, and crouched is at least one. (Kim et al. (English translation)).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Saft et al. (US 20190244048 A1) and Hofmann (WO 2013079098 A1) in view of Zhang et al. (US 2018/0357803 A1).

Claim 6. The image processing system of claim 1, the combination of Saft et al. and Hofmann does not explicitly disclose,
wherein the ROI preprocessing engine is further configured to crop the captured image around the boundary of the ROI to extract the ROI.
However, in the related field of endeavor Zhang et al. disclose: This adaptive margin approach typically adjusts the valid region of larger candidate image crops so that ROIs near the image boundary can be considered covered when assessing ROI preservation [0028]. The idea, of cropping a region of interest in an image, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Saft et al. and Hofmann with the teaching of Zhang et al. in order to facilitate identification and/or selection of candidate image crops that preserve ROIs, including larger candidate image crops (Zhang et al. [0028]).


Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Saft et al. (US 20190244048 A1) and Hofmann (WO 2013079098 A1) in view of Liao et al. (CN 109726725 A) English translation

Claim 7. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the at least one ROI template (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]) 
The combination of Saft et al. and Hofmann does not explicitly disclose
includes a plurality of rotated variants of the second FDR.
However, in the related field of endeavor Liao et al. disclose: extracting image feature descriptors from multiple angles (English translation). The idea of, generating feature descriptors from different angles, is clearly disclosed by Liao et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Saft et al. and Hofmann with the teaching of Liao et al. in order to comprehensively understand the image information (Liao et al. (English translation)).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Saft et al. (US 20190244048 A1) and Hofmann (WO 2013079098 A1) in view of Reznik (US 20120109993 A1). 

Claim 9. The image processing system of claim 1, the combination of Saft et al. and Hofmann teaches,
wherein the autonomous processing includes a plurality of comparisons between multiple FDRs of respective multiple differently-scaled variants of the captured image and the at least one ROI template (Saft et al.: read as generating the electronic template for the evidence, wherein the template includes the plurality of ROIs and the labels corresponding to each ROI [0008]), and configured to produce a corresponding plurality of comparison results (Hofmann: read as A feature descriptor is a representation of certain structures (e.g., points an/or edges) in an image frame that enables the process of object recognition (e.g. matching extracted features with reference features) to occur in an efficient manner. Features may be extracted using algorithms such as: Scale-Invariant Feature Transform (SIFT) , Speeded Up Robust Features (SURF) , Binary Robust Independent Elementary Features (BRIEF) , Gradient Location and Orientation Histogram (GLOH) , Histogram of Oriented Gradients (HOG) , Local Energy based Shape Histogram (LESH) , Shape Context, etc. (Page 22 lines 2-12)).
The combination of Saft et al. and Hofmann does not explicitly disclose using multiple feature descriptors.
However, in the related field of endeavor Reznik et al. disclose: …such that successive versions of the same feature descriptors are quantized at successively lesser degrees, i.e., from coarse feature descriptor data to finer feature descriptor data [0057]. The idea of using multiple differently-scaled variants of feature descriptors of captured images, is clearly described by Reznik et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Saft et al. and Hofmann with the teaching of Reznick et al. in order for: The visual search device performs the visual search and returns a search response specifying objects and/or features identified by the visual search. In this way, power-conscious devices have access to visual search but avoid having to perform the processor-intensive visual search that consumes significant amounts of power (Reznick et al. [0005])).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Saft et al. (US 20190244048 A1) and Liao et al. ( (CN 109726725 A) English translation) in view of Reznik (US 20120109993 A1). 

Claim 17. The method of claim 15, The combination of Saft et al. and Liao et al. does not explicitly disclose,
wherein the processing includes performing a plurality of comparisons between multiple FDRs of respective multiple differently-scaled variants of the captured image and the at least one ROI template, to produce a corresponding plurality of comparison results.
However, in the related field of endeavor Reznik et al. disclose: …such that successive versions of the same feature descriptors are quantized at successively lesser degrees, i.e., from coarse feature descriptor data to finer feature descriptor data [0057]. The idea of using multiple differently-scaled variants of feature descriptors of captured images, is clearly described by Reznik et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Saft et al. and Liao et al. with the teaching of Reznick et al. in order for: The visual search device performs the visual search and returns a search response specifying objects and/or features identified by the visual search. In this way, power-conscious devices have access to visual search but avoid having to perform the processor-intensive visual search that consumes significant amounts of power (Reznick et al. [0005])).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTOP-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646